Exhibit 10.21







Summary of Director and Executive Officer Compensation Arrangements




In addition to the compensation arrangements filed as other exhibits to this
annual report, Alliance One International, Inc. (the “Company”) has the
following compensation arrangements with its directors and named executive
officers.




Compensation Arrangements for Directors




Directors who are employees of the Company or its subsidiaries or who serve as
paid consultants to the Company are not compensated for their services as
director.  Non-employee directors receive an annual cash retainer paid in
quarterly installments.  As of June 1, 2010, such retainer payments were based
on the following schedule:




Type of Service

Annual Retainer

Board Member

$50,000

Audit Committee Chair

+ $10,000

Executive Compensation Committee Chair

+ $  7,500

Executive Committee Chair

+ $  5,000

Finance Committee Chair

+ $  5,000

Governance & Nominating Committee Chair

+ $  5,000

Audit Committee Member

+ $12,000

Executive Compensation Committee Member

+ $12,000

Executive Committee Member

+ $  3,000

Finance Committee Member

+ $  7,500

Governance & Nominating Committee Member

+ $  7,500

Lead Independent Director

+ $10,000




Compensation Arrangements for Named Executive Officers




The board of directors sets the annual base salary for each of the Company’s
chief executive officer, chief financial officer and its three other most highly
compensated executive officers, based on fiscal 2010 total compensation (such
five officers, the “named executive officers”), subject to minimum annual salary
rates of Robert E. Harrison and Henry C. Babb, Jr. as set forth in their
respective employment agreements.  Salary adjustments for the current fiscal
year have not yet been made.  As of June 1, 2010, the annual base salary rates
for the named executive officers were as follows:




Named Executive Officer

Base Salary

Robert E. Harrison

$682,500

Robert A. Sheets

350,000

J. Pieter Sikkel

315,000

Henry C. Babb, Jr.

310,000

J. Henry Denny

300,000






